UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6772



ROBERT WHITEHEAD,

                                              Petitioner - Appellant,

          versus


WILLIE EAGLETON, Warden of ECI; ATTORNEY
GENERAL OF THE STATE OF SOUTH CAROLINA,

                                             Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. R. Bryan Harwell, District Judge.
(CA-04-1383-2)


Submitted:   September 23, 2005            Decided:   October 13, 2005


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Whitehead, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Melody Jane Brown, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Robert Whitehead seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his petition filed under 28 U.S.C. § 2254

(2000).     The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.      28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this

standard by demonstrating that reasonable jurists would find both

that the district court’s assessment of the constitutional claims

is debatable or wrong and that any dispositive procedural rulings

by the district court are also debatable or wrong.             Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have   independently   reviewed    the    record   and   conclude   that

Whitehead has not made the requisite showing. Accordingly, we deny

Whitehead’s motion for appointment of counsel, deny a certificate

of appealability, and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                                  DISMISSED



                                     - 2 -